DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-8, 11-13 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimbel et al (US 6,241,818) in view of Javidi (US 2003/0033972) and Basak et al (WO 2014/190165 A2).
Kimbel et al teaches a method for producing a single crystal silicon ingot from a silicon melt held within a crucible, the ingot having a constant diameter portion, a neck portion 85, a crown portion 87 disposed between the neck portion and the constant diameter portion and tapering radially outward toward the constant diameter portion, and a terminal end (end cone), the method comprising: contacting the melt 29 with a seed crystal 35 to initiate crystal growth; pulling the seed crystal away from the melt to form the neck portion of the ingot; forming a crown portion of the ingot, the crucible rotating while forming the crown at a crucible rotation rate; forming the constant diameter portion of the ingot after the crown portion reaches a target diameter, the constant diameter portion having a seed region that extends from the crown portion and toward the terminal end of the ingot. (Fig 3; Fig 3; col 1, ln 5-67, col 4, ln 1-67, col 6, ln 1-67, col 7, ln 1-67). Kimbel et al also teaches modification of the crucible rotation rate will also adjust the oxygen content incorporated into the crystal and oxygen content is generally a specification of a customer (col 2, ln 1-50). Kimbel et al also teaches after formation of the a crystal neck, a typical process enlarges the diameter of the crystal by decreasing the pulling rate and/or the melt temperature until a desired diameter is reached, and conventional taper growth involves controlling a heater 21 for heating a melt (col 1, ln 5 to col 2, ln 40; col 4, ln 1-67; Fig 1), which clearly suggests a heating system for heating the melt by heating system and the power supplied to the heating system during formation of the crown portion (tapered portion) is reduced.
 Kimbel et al does not explicitly teach the crucible rotation rate during formation of the crown portion being controlled to reduce the oxygen content in the seed region of the constant diameter portion of the ingot. Kimbel et al also does not explicitly teach the crucible rotation rate during the formation of the crown portion being controlled by maintaining the rate of rotation during formation of at least about the last 25% of the length of the crown to about 20% or less of the rate of rotation during formation of the neck and to less than 3.0 RPM, and the power supplied to the heating system during formation of the crown portion is reduced to compensate for reduced crown diameter caused by a lowered crucible rotation during crown growth.
In a method of Czochralski crystal growth, Javidi teaches controlling heater power and crucible rotation rate during growth and prior to initiation of a constant diameter growth to achieve a desired oxygen content of the ingot and desired shape and diameter ([0033]-[0045]). Javidi also teaches the crucible rotation rate is decreased during the formation of the tapered region and after the tapered portion is formed ([0036]-[0042]), and a decrease in crucible rotation would be expected to reduce oxygen content in the seed region because oxygen dissolved in the melt from the inner walls of the quartz crucible would decreased with decreased crucible rotations. Javidi also teaches a taper length of 125 mm or more, a 300 mm diameter ingot and a first segment has an axial length of at least about the first 50% of the axial length of the body ([0025], [0036], claim 66). Javidi also teaches taper (crown) growth is typically achieved by controlling the crucible rotation rate and heater power, and to a lesser extent the pull rate to reach the desired shape and diameter before constant diameter growth ([0034]) and heater power and crucible rotation rate are reduced during taper (crown) growth (See Figs 6A, 6C; [0033]-[0040]), which clearly suggests the power supplied to the heating system during formation of the crown portion is reduced to compensate for reduced crown diameter caused by a lowered crucible rotation during crown growth because the heater power is reduced to reach a desired diameter while the crucible rate is reduced during the growth of the taper (crown) portion. Javidi teaches the taper can be formed in a way which allows the desired oxygen content to the established within the initial stage of the main body of the ingot ([0042]), and the crucible rotation rate is reduced during formation of the taper (crown) so that the desired oxygen content of the ingot can be achieved ([0036]-[0039], Fig 6A, 6C).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kimbel et al by controlling/reducing the heater power and crucible rotation rate, as taught by Javidi, to reduce dislocations and produce a crystal with a desired oxygen content and desired diameter (Javidi [0034]-[0038]).
The combination of Kimbel et al and Javidi does not explicitly teach the seed region has an oxygen concentration of 4.4 ppma and the length of the seed region being less than 10% of the length of the constant diameter portion. The combination of Kimbel et al and Javidi also teaches controlling growth conditions to produce a crystal with a desired oxygen concentration.
In a method of Czochralski crystal growth, Basak et al teaches growing silicon ingots having oxygen concentrations of less than 5 ppma and the oxygen concentration of a the crystal can be reduced by regulating the heater power, crucible rotation rate, magnetic strength, seed lift, melt to reflector gap, inert gas flow, inert gas pressure, seed rotation, and cusp position, wherein the crucible RPM is in a range of 1.3 to 2.2 rpm to produce an oxygen ppma of less than 1.00 (Fig 7A, 7B, [0030]-[0040]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kimbel et al and Javidi by controlling the oxygen concentration of the entire ingot, including the seed region, to be less than 4.4 ppma (1.00 ppma), to produce wafers suitable for device manufacturing as taught by Basak et al.
In regards to the seed region of the constant diameter portion having a length, the length of the seed region being less than about 10% of the length of the constant diameter portion, the seed region is defined by the claim such that any length would read on the seed region, such as 1 mm, because there is no distinction between the constant diameter portion and the seed region of the constant diameter portion. In other words, the Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of filing to produce an ingot having an entire ingot, including the neck, seed region, constant diameter region, tail portion, etc, to have an oxygen concentration of less than 4.4 ppma, as discussed above. Applicant define the seed region has an oxygen concentration of less than about 4.4 ppma, and there is no distinctive limitation to distinguish this region from the constant diameter portion which would also have an oxygen concentration of less than about 4.4 ppma. The combination of Kimbel et al, Javidi and Basak et al teaches slicing wafers at least 16.8 inches from the crown (Javidi [0021]); therefore the first 1 mm of the constant diameter portion adjacent the crown would read on the seed region having an oxygen concentration of 4.4 ppma and the remaining 16.8 inches minus 1 mm would read on the constant diameter portion; therefore the seed region would be less than 10% of the constant diameter length.
 Referring to claim 1, 6-8, 11-13, 15, and 24, in regards to the limitation “the crucible rotation rate being constant over at least the last 25% of the length of the crown,” the combination of Kimbel et al, Javidi and Basak et al teaches the crucible rotation rate is decreased by about 25%, 30%, 35% or more over about the first 40%, 50%, 60% or more of the taper length, and after this portion of the taper has been grown a more rapid decrease in crucible rotation (e.g. about 15%, 20%, 25% or more) in crucible rotation occurs over the next about 10%, 15%, 20%, 25% or more of the taper, and then both the seed and crucible rotation rates then remain substantially constant during the remainder of the taper (Javidi [0037]). The range of taper length remainder of the taper where the crucible rotation is constant would overlap the claimed range because the first crucible rotation decrease occurs over the first 40%, 50%, 60% or more of the taper length, and the second decrease in crucible rotation occurs over the next about 10%, 15%, 20%, 25% or more of the taper, and the remainder of the taper has a constant crucible rotation. Therefore, for example, using a first taper decrease over the first 50% and a second taper decrease over the next 25% would still leave a remainder portion with a constant crucible rotation of 25%. Other values for the percentage of the first region and second region within the disclosed ranges would also produce a remainder portion of 25% or more. Overlapping ranges are prima facie obvious (MPEP 2144.05). The combination of Kimbel et al, Javidi and Basak et al also teaches the crucible rotation rate is decreased by about 35% or more over the first 60% or more of the taper length ([0037]). The combination of Kimbel et al, Javidi and Basak et al also teaches a crucible rotation rate of 1.3 to 2.2 rpm (Basak [0040]). Overlapping range are prima facie obvious (MPEP 2144.05). Furthermore, the adjustment of crucible rotation rate and heater power are result effective variables which are adjusted over different lengths of the seed region and taper region and maintained constant for different regions; therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kimbel et al, Javidi and Basak et al’s heater power and crucible rotation rate over the claimed lengths by conducting routine experimentation of result effective variables to reduce dislocation defects and produce a crystal with a desired oxygen content. The crucible rotation rate is a result effective variable; therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kimbel et al, Javidi and Basak et al by optimizing the crucible rotation rate to be less than 3 rpm by conducting routine experimentation to produce a crystal with a desired oxygen content, and Basak teaches 1.3-2.2 RPM produces low oxygen concentration crystals ([0040] and Figs 7A-B).
Referring to claim 16, the combination of Kimbel et al, Javidi and Basak et al teaches producing an ingot.
Referring to claim 18-20, the combination of Kimbel et al, Javidi and Basak et al teaches overlapping ranges of oxygen concentration.
 Referring to claim 21-23, the combination of Kimbel et al, Javidi and Basak et al teaches producing wafers of 450 mm have 1 ppma oxygen (Basak [0027], Fig 7A, 7B). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Response to Arguments

Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
Applicant’s argument that the prior art does not teach maintaining the crucible rotation rate for the last 25% of the length of the crown is noted but not found persuasive. Javidi teaches the crucible rotation rate is decreased by about 25%, 30%, 35% or more over about the first 40%, 50%, 60% or more of the taper length, and after this portion of the taper has been grown a more rapid decrease in crucible rotation (e.g. about 15%, 20%, 25% or more) in crucible rotation occurs over the next about 10%, 15%, 20%, 25% or more of the taper, and then both the seed and crucible rotation rates then remain substantially constant during the remainder of the taper (e.g. about the last 10%, 15% or 20%) (Javidi [0037]). The range of taper length remainder of the taper where the crucible rotation is constant would overlap the claimed range because the first crucible rotation decrease occurs over the first 40%, 50%, 60% or more of the taper length, and the second decrease in crucible rotation occurs over the next about 10%, 15%, 20%, 25% or more of the taper, and the remainder of the taper has a constant crucible rotation. Therefore, for example, using a first taper decrease over the first 50% and a second taper decrease over the next 25% would still leave a remainder portion with a constant crucible rotation of 25%. Other values for the percentage of the first region and second region within the disclosed ranges would also produce a remainder portion of 25% or more. Overlapping ranges are prima facie obvious (MPEP 2144.05). 

Applicant’s argument that the obviousness rationale requires other portions of Javidi be ignored to maintain the rate of rotation for at least the last 25% is noted but not found persuasive. Applicant alleges that Javidi teaches the constant crucible range only extends to the last 20% is noted but not found persuasive. Javidi does not teach the rotation rate only extends to the last 20% of the crown portion, as alleged by applicant. Javidi broadly teaches the crucible rotation rate is decreased by about 25%, 30%, 35% or more over about the first 40%, 50%, 60% or more of the taper length, and after this portion of the taper has been grown a more rapid decrease in crucible rotation (e.g. about 15%, 20%, 25% or more) in crucible rotation occurs over the next about 10%, 15%, 20%, 25% or more of the taper, and then both the seed and crucible rotation rates then remain substantially constant during the remainder of the taper (e.g. about the last 10%, 15% or 20%) (Javidi [0037]). “(e.g. about the last 10%, 15% or 20%)” means for example and Javidi is not limited to this particular teaching, as it is merely exemplary. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II). The broadest reasonable interpretation of Javidi would be the first crucible rotation rate decrease over the first 40%, 50%, 60% or more of the taper length, then a more rapid decrease in crucible rotation over the next about 10%, 15%, 20%, 25% or more of the taper, and then both the seed and crucible rotation rates then remain substantially constant during the remainder of the taper ([0037]). There is no particular limitation on how much % of the length of the taper for final/remainder constant rotation portion, and as discussed above, values for the first and second taper lengths would produce a remainder length of at least 25%.
Applicant’s arguments regarding the latency effect is noted but not found persuasive. First, the argument is not commensurate in scope with the claimed invention because there is no latency effect claimed. The claims merely require controlling the crucible rotation rate and producing an oxygen concentration of less than 4.4 ppma in the seed region, which as discussed above in the rejection would have been obvious to one of ordinary skill in the art at the time of filing. Second, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of filing to control the crucible rotation rate, as taught by Javidi, and obtain a desired oxygen concentration through routine experimentation and measuring the oxygen concentration of the shoulder and body of the ingot. Furthermore, applicant has not demonstrated any unexpected results from maintaining the crucible rotation rate for 20% or 25%. Applicant’s original claim 3 claimed maintaining the crucible rate of rotation for at least the last 10% of the length of the crown. Therefore, the claimed oxygen concentration can be obtained at lengths less than 25%, and 25% is not critical or unexpected.
Applicant’s argument that the latency effect is surprising is noted but not found persuasive. First, the argument is not persuasive because the argument is not commensurate in scope with the claimed invention. The claim merely requires controlling the crucible rotation rate to produce a desired oxygen concentration in the crystal by maintaining the crucible rotation rate constant in the seed region, which as discussed is taught by the prior art. Also, there is no latency limitation, or any limitation regarding the oxygen concentration continues to decrease hours after the crucible rotation rate was reduced. The examiner merely cited Kurkori to show that the  changing the crucible rotation rate of a 300 mm shoulder with 100 mm remaining, approximately 33% remaining portion of the shoulder, and measuring the oxygen concentration along the length of the shoulder and the straight body portion as effected by a change in crucible rotation rate (See Figs 12 and 13A-B, and accompanying text). The change in crucible rotation rate is known to affect the oxygen concentration, and it is also known to measure the oxygen concentration of the shoulder and crystal. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art teaches decreasing the crucible rotation rate and then maintain the crucible rotation rate over the last 25% of the tapered region; therefore any latency effect would merely be another advantage which would flow naturally from following the suggestion of the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the unexpected latency effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This feature is not claimed; therefore is not required to be taught by the prior art. The prior art teaches all of the claimed limitations, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iino (US 6,171,392) teaches when the crucible is rotated at high speed, the amount of oxygen dissolved into the silicon melt from the inner wall of the quartz crucible is increased and thus the oxygen concentration in the melt is increased and oxygen content in the crystal is increased. Iino also teaches a necking operation where the oxygen concentration is 1 ppma or more (abstract; col 3, ln 1-20).
Araki et al (US 6,136,090) teaches the oxygen concentration decreases from a seed end portion of single crystal to the tail portion in a Czochralski crystal growth (Fig 3; col 4, ln 1-67).
Kuroki et al (US 2009/0301385) teaches the oxygen concentration of a shoulder region is controlled by adjusting the number of rotations of the quartz crucible in a Czochralski crystal growth method and changing the crucible rotation rate with 100 mm remaining of a 300 mm shoulder portion and the change of oxygen concentration for the change in crucible rotation rate ([0031]-[0038], Figs 12 and Fig 13A).
Minami (US 2009/0038537) teaches a Czochralski growth where the crucible is rotated at 0.5 to 3 rpm ([0021], [0041]).
Ono et al (US 2007/0193501) teaches an oxygen concentration can be lowered by lowering a rotation speed of a quartz crucible ([0038]).
Basak et al (US 2016/0108551) teaches a Czochralski crystal growth and graphs of crucible rotation in RPM versus oxygen concentration and the oxygen concentration is lowest at 1.7 RPM (Figs 7A-7B; [0040]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714